           Case 1:12-cv-00095-RJS Document 325 Filed 04/22/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
CAPITOL RECORDS, LLC, CAPITOL                                         12 Civ. 0095 (RJS)
CHRISTIAN MUSIC GROUP, INC. and
VIRGIN RECORDS IR HOLDINGS, INC.,

                                   Plaintiffs,

         -against-

REDIGI INC., JOHN OSSENMACHER and
LARRY RUDOLPH a/k/a LA WREN CE S.
ROGEL,

                                    Defendants.
---------------------------------------------------------------- X


                       PLAINTIFFS' REPLY MEMORANDUM OF LAW IN
                        SUPPORT OF MOTION FOR ATTORNEYS' FEES




                                                     COWAN, LIEBOWITZ & LATMAN, P.C.
                                                     114 West 4ih Street
                                                     New York, New York 10036-6799
                                                     (212) 790-9200

                                                     Attorneys for Plaintiffs Capitol Records, LLC,
                                                     Christian Music Group, Inc. and Virgin Records IR
                                                     Holdings, Inc.



29503/003/2931404. l
          Case 1:12-cv-00095-RJS Document 325 Filed 04/22/19 Page 2 of 4



       Plaintiffs Capitol Records, LLC, Capitol Christian Music Group, Inc. and Virgin Records

IR Holdings, Inc. (collectively, "Plaintiffs") respectfully submit this reply memorandum in

further support of their motion for attorneys' fees under Section 505 of the Copyright Act, 17

U.S.C. § 505.

        Defendant ReDigi Inc. ("ReDigi"), which is no longer represented by counsel in the post-

appeal District Court proceedings, submitted no response to Plaintiffs' motion. Defendants

Ossenmacher and Rogel, appearing prose, submitted letters in which they requested that the

Court stay any further proceedings with respect to Plaintiffs' fee application until the Second

Circuit ruling is "final" and beyond any further appeal. However, because the Second Circuit has

issued its mandate, its order is already final under Fed. R. App. P. 41 (c). See 1998 Adv.

Committee Notes to Fed. R. App. P. 41(c) ("A court of appeals' judgment or order is not final

until issuance of the mandate; at that time the parties' obligations become fixed."). Defendants

never sought to stay the Second Circuit's mandate pending a petition for certiorari pursuant to

Fed. R. App. P. 41 (d), and thus should not now be permitted to treat the Second Circuit's ruling

as something less than final just because they may seek Supreme Court review.

        In any event, the finality of the underlying proceedings is irrelevant to a motion for

attorneys' fees, which is collateral to the decision on the merits and can thus proceed irrespective

of any further appellate proceedings. See Tancredi v. Metro. Life Ins. Co., 378 F.3d 220, 225 (2d

Cir. 2004) ("notwithstanding a pending appeal, a district court retains residual jurisdiction over

collateral matters, including claims for attorneys' fees"). Thus, if Defendants truly believed "that

there are significant shortcomings and infirmities in the arguments and evidence that Plaintiffs

have submitted with their motion for fees," as Mr. Ossenmacher claims in his letter (Docket No.

324), then now was the time to come forward with such arguments. Instead, Defendants seek to



29503/003/293 1404.1
            Case 1:12-cv-00095-RJS Document 325 Filed 04/22/19 Page 3 of 4



reserve the right to make such unspecified arguments at some later time "even if Plaintiffs do

ultimately prevail in the case." Id. The reality is that Plaintiffs have already prevailed in the

case, and the District Court's summary judgment ruling has been unanimously affirmed.

Because Defendants have failed to offer any substantive arguments in response to Plaintiffs' fees

motion, the Court should grant the motion for the reasons set forth in detail in Plaintiffs' moving

papers.



                                           CONCLUSION

          For the foregoing reasons and those set forth in Plaintiffs' moving papers, Plaintiffs'

motion for an award of attorneys' fees should be granted.

Dated: New York, New York
       April 22, 2019                           Respectfully submitted,




                                                By~::#-
                                                COWAN, LIEBOWITZ & LATMAN, P.C.



                                                        Jonathan Z. King

                                                114 West 4 ?1h Street
                                                New York, New York 10036
                                                (212) 790-9200

                                                Attorneys for Plaintiffs Capitol Records, LLC,
                                                Christian Music Group, Inc. and Virgin Records IR
                                                Holdings, Inc.




                                                    2
29503/003/2931404. l
          Case 1:12-cv-00095-RJS Document 325 Filed 04/22/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2019, I caused a true and correct copy of the foregoing
Plaintiffs' Reply Memorandum of Law in Support of Motion for Attorneys' Fees to be served on
Defendants John Ossenmacher and Lawrence Rogel by first class mail, postage prepaid,
addressed as follows :

                       John Ossenmacher
                       102 NE 2nd Street, No. 261
                       Boca Raton, FL 33432

                       Lawrence Rogel
                       115 Stedman St.
                       Brookline, MA 02446
                                                     1 .   .   .




                                                     'i..__ - . ~
                                                                .
                                                                   .   --
                                                                        ~




                                                                  ~-~~/-"'
                                                                   ·~
                                                                            : ; ~     ~ -'&-1--- 7

                                                                                                 - -;;;;-C (__.
                                                                             Richard S. Mandel




                                                 3
29503/003/2931404. I
